Paul W. Brown, J.,
dissenting. The requirement of Crim. E. 23 is that the jury demand “must be in writing and filed with the elerk of court not less than ten days prior to the date set for trial, or on or before the third day following receipt of notice of the date set for trial, whichever is later.”
Both the reason for the demand requirement and the basic importance of the right of trial by jury in our system compel a conclusion that the “date set for trial,” as used in the rule, means three days before the date set for the actual trial without regard to the number of continuances granted or the reasons therefor.
■ This conclusion makes it unnecessary to consider the effect which the date of appointment of counsel might have on the deadline in the rule.
. Corrigan and W. Brown, JJ., concur in the foregoing dissenting opinion.